                 Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 1 of 14

                                           ORlGlNAL
        Approved:    ~7&--:----
                     KEDAR S. BHATIA
                     Assistant United States Attorney

        Before:      THE HONORABLE KEVIN NATHANIEL FOX
                     United States Magistrate Judge
                     Southern District of New York

                                            -   -   -   X
                                                            FRCRP S(c) (3) Affidavit
            UNITED STATES OF AMERICA
    '              - v. -
    '
            ERIC CRUZ,

                 Defendant.
                                                        J9MAG 9227
                                            -   -   -   X


        SOUTHERN DISTRICT OF NEW YORK, ss.:

             FREDERICK PORCARO, being duly sworn, deposes and says that
        he is a Deputy United States Marshall with the United States
        Marshals Service, and charges as follows:

              On or about June 21, 2013, "Eric Cruz" was charged by an
        Amended Indictment in the United States District Court for the
        Southern District of Texas. Count One charged him with
        conspiracy to possess with intent to distribute cocaine, in
        violation of 21 U.S.C. §§ 841 (a) (1) and (b) (1) (B) and 846. Count
        Two charged him with possessing with intent to distribute
        cocaine, in violation of 21 U.S.C. § 841 (a) (1) and (b) (1) (B) and
        18 U.S.C. § 2. See United States v. Cruz, 13 Cr. 358 (S.D. Tx.).
        On or about June 18, 2013, "Eric Cruz" pleaded guilty to Count
        Two. 1 On or about February 19, 2014, "Eric Cruz" was sentenced to
        72 months' imprisonment to be followed by four years' supervised
        release. His sentence was subsequently reduced to 63 months'
        imprisonment to be followed by four years' supervised release.



        1 Although the docket shows that the Amended Indictment was filed
        on June 21, 2013, the docket also shows that the defendant
        pleaded guilty on June 18, 2013, to Count Two in that Amended
        Indictment. The Judgment for "Eric Cruz" confirms that he
        pleaded guilty to possessing with intent to distribute cocaine,
        in violation of 21 U.S.C. § 84l(a) (1) and (b) (1) (B) and 18
        U.S.C. § 2.
\
        Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 2 of 14



     "Eric Cruz's" term of supervised release began on November
25, 2016, and is scheduled to conclude on November 24, 2020. On
or about September 23, 2019, the United States Probation Office
for the Southern District of Texas filed a Petition for Warrant
or Summons for Offender Under Supervision, stating that "Eric
Cruz" had violated the terms of his supervised release. On or
about September 25, 2019, the Honorable Fernando Rodriguez, Jr.,
United States District Judge, issued an arrest warrant for "Eric
Cruz."
                                                                                 .-
     A copy of the aforementioned Indictment, Petition for
Warrant or Summons for Offender Under Supervision, and arrest            ~-
warrant, together with the current docket of the pending
proceedings before the United States District Court of the
Southern District of Texas, are attached as Exhibit A and
incorporated by reference here.

     I believe that ERIC CRUZ, the defendant, is the same person
as the "Eric Cruz," who is wanted by the United States District
Court for the Southern District of Texas.

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     1.   I am a Deputy United States Marshal with the United
States Marshals Service, and I have been personally involved in
determining whether ERIC CRUZ, the defendant, is the same person
as the "Eric Cruz," named in the arrest warrant issued from the
United States District Court for the Southern District of Texas
on or about September 25, 2019. This affidavit is based upon my        ""-....
conversations with law enforcement officers and other
individuals, as well as my examination of reports and other
records. Because this affidavit is being submitted for the
limited purpose of establishing the identity of the defendant,
it does not include all the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions, statements, and conversations of others are
reported in this affidavit, they are reported in substance and
in part, except where otherwise indicated.

     2.   Based on my review of documents from proceedings in
the United States District Court for the Southern District of
Texas, I know that, on or about September 25, 2019, the United
States District Court for the Southern District of Texas issued
a warrant for the arrest of a "Eric Cruz" (the "Arrest
Warrant"). The Arrest Warrant was issued based on the filing of
a Petition for Warrant or Summons for Offender Under Supervision
against "Eric Cruz," on or about September 23, 2019 (the
"P¥t;i,tic;m") ·
                                     2
        Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 3 of 14



     3.   Based on my review of the Petition and publicly
available court records, I have learned that:

                   a.    On or about June 18, 2013, "Eric Cruz"
pleaded guilty in the United States District Court for the
Southern District of Texas to possessing with intent to
distribute cocaine, in violation of 21 U.S.C. § 841(a) (1) and
(b) ( 1) ( B) and 18 U. S . C. § 2 .

               b.   On or about February 19, 2014, "Eric Cruz"
was sentenced to 72 months' imprisonment to be followed by four
years' supervised release. His sentence was subsequently reduced
to 63 months' imprisonment to be followed by four years'
supervised release.

               c.   "Eric Cruz's" term of supervised release
began on November 25, 2016, and is scheduled to conclude on
November 24, 2020.

               d.   On or about May 2, 2019, on the
recommendation of the United States Probation Office for the
Southern District of Texas, the United States District Court for
the Southern District of Texas entered an order discharging
"Eric Cruz" from supervision, i.e., ending his period of active
supervision, but retaining jurisdiction through November 24,
2020.

               e.   On or about September 23, 2019, the United
States Probation Office for the Southern District of Texas filed
the Petition, stating that "Eric Cruz" had violated the terms of
his supervised release by committing various state law offenses.
The offenses listed in the Petition stem from a domestic
violence incidence on or about August 28, 2019.

               f.   On or about September 25, 2019, the
Honorable Fernando Rodriguez, Jr., United States District Judge,
issued an arrest warrant for "Eric Cruz."

     4.   Based on my review of law enforcement records and
conversations with probation officers in the United States
Probation Office for the Southern District of New York, I know
that:

               a.   Between November 2016 and May 2019, when
"Eric Cruz" was on supervised release as part of his February
19, 2014, sentence, he was supervised by the United States
Probation Office for the Southern District of New York.



                                    3
,..   s
                Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 4 of 14




                         b.   The Probation Office for the Southern
          District of New York requires that every supervisee report their
          current address and immediately notify the probation office of
          any subsequent moves.

                         c.   "Eric Cruz" told probation officers that he
          lived at a particular address in New York, New York ("Address-
          1"). Probation officers visited Address-1 to conduct an in-home
          visit as recently as October 2017.

                         d.   As of May 2019, when "Eric Cruz" concluded
          his term of active supervision, his address on file with the
          Probation Office for the Southern District of New York was
          Address-1.

               5.   On or about October 1, 2019, ERIC CRUZ, the defendant,
          was found and arrested at Address-1, i.e., his most recent
          address with the Probation Office for the Southern District of
          New York.

               6.   Based on my conversations with other law enforcement
          officers, I have learned that ERIC CRUZ, the defendant~ stated,
          at or around the time of his arrest, that he believed his term
          of probation had been completed.

               7.  Accordingly, I believe the "Eric Cruz" sought in the
          Arrest Warrant is ERIC CRUZ, the defendant.

               WHEREFORE, deponent respectfully re ests that ERIC CRUZ,
          the defendant, be imprisoned orb iled,   s the case may be.




                                        uty United States Marshal
                                     U 'ted States Marshals Service


          Sworn to before me this
           \  day of October, 2019



          THE HONORABLE KEVIN NATHANIEL FOX
          United States Magistrate Judge
          Southern District of New York



                                            4
Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 5 of 14



                        EXHIBIT A




                                                                 .,
                                                                ,,,..


                                                               l.i ~   I
                          Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 6 of 14
                       Case 1:13-cr-00~ Document 78 Filed on 06/21/13~TXSD Page 1 of 2
     ,. . '
l
iI

I
                   ~Qr,c==
                    t:J::O:mlffil                   UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF TEXAS
l
                       JUN 21 2013                      BROWNSVILLE DIVISION
li
                  1:'$1J. Bradley, Clerk of Coult
                ---             -
              UNITED STATES OF AMERICA                              §

                  VS                                                §       CRIMINAL NO.   B- 1 3 .;. 3 58 ·
              ERIC CRUZ                                             §
              ROLAND CARDWELL, JR.
              JUAN ANTONIO RENDON-DIAZ,
              and                                                            @)Q.:. ~'-
              MARIO ALBERTO RENDON                              AmenJe~
                                                          INDICTMENT ~-~/- :/
                                                                                 -r1.~
              THE GRAND JURY CHARGES:

                                                                COUNT ONE
                                             ~o~
                       On or about April 17, ZG1Z"~ the Southern District of Texas and elsewhere and

              within the jurisdiction of the Court, Defendants,

                                                            ERIC CRUZ,
                                                      ROLAND CARDWELL, JR.,
                                                    JUAN ANTONIO RENDON-DIAZ,
                                                               and
                                                      MARIO ALBERTO RENDON,

              did knowingly and intentionally conspire and agree with persons known and unknown to

              the Grand Jurors to knowingly and intentionally possess with intent to distribute a quantity

              more than five hundred (500) grams of .cocaine, a Schedule II controlled substance.

                       In violation of Title 21, United States Code, Sections 846, 841(a)(1), and

              841 (b)(1 )(B).

                                                            COUNT TWO
                                                        ~()I>
                       On or about April 17, ~~ the Southern District of Texas and within the
                                                         &::!Y
              jurisdiction of the Court, Defendants,
                                                                                                               I-



                                                                                                               !   I
                   Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 7 of 14
                Case 1:13-cr-00~ Document 78 Filed on 06/21/13t,TXSD Page 2 of 2
,   \.




                                             ERIC CRUZ,
                                       ROLAND CARDWELL, JR.,
                                     JUAN ANTONIO RENDON-DIAZ,
                                                and
                                       MARIO ALBERTO RENDON,

         did knowingly and intentionally possess with intent to distribute a quantity more than five

         hundred (500) grams, that is, approximately 2.28 kilograms of cocaine, a Schedule II

         controlled substance.

                In violation of Title 21, United States Code, Sections 841(a)(1)and 841(b)(1)(8), and

         Title 18, United States Code, Section 2.



                                             COUNT THREE

               On or about April 17, 2013, in the Southern District of Texas and within the

         jurisdiction of the Court, the Defendant,

                                    JUAN ANTONIO RENDON-DIAZ,

         an alien illegally or unlawfully in the United States, did knowingly possess in and

         affecting commerce a firearm, to wit: a Bersa T-45 pistol, serial number 833638.

               In violation of Title 18, United States Code, Section 922(g)(5)(A) and 924(a)(2).


                                                      A TRUE BILL:



                                                      FOREPERSON OF THE GRAND JURY

                 TH MAGIDSON
                D STATES ATTORNEY


              ph T. Leonard
             istant United States Attorney
             Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 8 of 14




PROB 12G
(06/15)                                                                                      r .'

                            UNITED ST A TES DISTRICT COURT
                                             for the
                            SOUTHERN DISTRICT OF TEXAS

             Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender:      Eric Cruz                           Case Number:        1 :13CR00358-001

 Name of Sentencing Judge:          The Honorable U.S. District Judge Andrew S. Hanen

 Date of Original Sentence:         February 19, 2014

 Date of Reduced Sentence,          December 11, 2015
 pursuant to 18 U.S.C. §
 3582( c)(2):

 Original Offense:      Possession With Intent to Distribute a Quantity Exceeding Five Hundred
                        (500) Grams, that is. Approximately 2.28 Kilograms of Cocaine, in violation
                        of 21 U.S.C. §§ 841 (a)(1). 841 (b)(1 )(B), and 18 U.S.C. § 2

 Original Sentence:     72 months custody of the U.S. Bureau of Prisons, followed by a 4-year
                        term of supeNised release


 Reduced                63 months custody of the U.S. Bureau of Prisons, followed by a 4-year
 Sentence.              term of supervised release



 Type of Supervision:    Supervised Release       Supervision Started:     11/25/2016

                                                  SupeNision Expires:      11/24/2020


 Assistant U.S. Attorney:     Joseph T. Leonard        Defense Attorney:      R. Bruce Tharpe


 Maximum Penalty Upon Revocation.         Three (3) years custody of the U.S. Bureau of
                                          Prisons, pursuant to 18 U.S.C. § 3583(e)(3)



                                    EARLIER COURT ACTION

On May 3, 2019, the United States District Probation Office for the Southern District of New York
submitted a request for early termination/international travel. On May 2, 2019, United States
District Judge Fernando Rodriguez, Jr .. discharged Cruz from supeNision only.
                                                                TRUBCOPYICBRTIPY
                                                                ~ - _ _ _ _ .I'>,,.__._   -D,..____.
                 Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 9 of 14




Cruz. Eric
Dkt No 1·13CR00358-001
Page 2




                                   PETITIONING THE COURT

To issue a warrant and set a Revocation Hearing to sh01,V cause why Supervised Release should
not be revoked.

The probation officer believes that the offender has violated the following conditions of
supervision:

 Violation Number       Nature of Noncompliance


             1          Mandatory Condition: Shafi not commit another federal, state, or
                        local crime


Details: On August 28. 2019. in the County and State of New York. the defendant forcibly stole
property and in the course of the comrnrssion of tl1e crime and immediate flight therefrom, the
defendant or another participant in the crime. caused physical injury to a person who was not a
participant in the crime. Cruz was ch;:irged with Robbery in tile Second Degree. in violation of
PL 160.10(2)(a). in the Criminal Court of tt1e City of Nevv York City. New York.

On August 28. 2019, Eric Cruz was arrested by officers from the New York City. New York.
Police Department. Cruz forcibly took the victim's purse after an argument. When the victim
attempted to retrieve her purse. Cruz struck the victim with his closed fist on the right side of her
face multiple times. Officers observed bruising and redness. Cruz took the purse from the
location and fled the scene. The victim's two (2) minor children were present during the incident.
Cruz was arrested later this day.

             2          Mandatory Condition: Shall not commit another federal, state, or
                        local crime


Details: On August 28. 2019. in the County and State of New York. !lie defendant forcibly stole
property. Cruz was charged with Robbery in the Tl1ird Degree, in violation of PL 160.05, in the
Criminal Court of tile City of New York City. New York.

On August 28, 2019. Eric Cruz was arrested by officers from the New York City. New York.
Police Department. Cruz forcibly took the victim·s purse after an argument. When the victim
attempted to retrieve her purse, Cruz struck the victim with his closed fist on the right side of her
face multiple times. Officers observed bruising and redness. Cruz took the purse from the
location and fled the scene. The victim·s two (2) minor children were present during the incident.
Cruz was arrested later this day.
                 Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 10 of 14
                                                                        ~
                                                                        I '')




Cruz, Eric
Oki. No. 1:13CR00358-001
Page 3

             3          Mandatory Condition: Shall not commit another federal, state, or
                        local crime


Details: On August 28, 2019, in the County and State of New York, the defendant, with intent
to cause physical injury to another person, caused such injury to another person. Cruz was
charged with Assault in the Third Degree. in violation of PL 120.00(1 ), in the Criminal Court of
the City of New York City, New York.

On August 28, 2019, Eric Cruz was arrested by officers from the New York City, New York,
Police Department. Cruz forcibly took the victim's purse after an argument. When the victim
attempted to retrieve her purse, Cruz struck the victim with his closed fist on the right side of her
face multiple times. Officers observed bruising and redness. Cruz took the purse from the
location and fled the scene. The victim's two (2) minor children were present during the incident.
Cruz was arrested later this day.



             4          Mandatory Condition: Shall not commit another federal, state, or
                        local crime


Details: On August 28, 2019. in the County and State of New York, the defendant knowingly
acted in a manner likely to be injurious to the physical, mental, and moral welfare of a child less
than seventeen years old. Cruz was charged with Endangering the Welfare of a Child, in
violation of PL 26010(1 ), in the Criminal Cou,1 of the City of New York City, New York.

On August 28, 2019, Eric Cruz was arrested by officers from the New York City, New York.
Police Department. Cruz forcibly took the victim's purse after an argument. When the victim
attempted to retrieve her purse, Cruz struck the victim with his closed fist on the right side of her
face multiple times. Officers observed bruising and redness. Cruz took the purse from the
location and fled the scene. The victim's two (2) minor children were present during the incident.
Cruz was arrested later this day.



             5          Mandatory Condition: Shall not commit another federal, state, or
                        local crime
Details: On August 28, 2019, in the County and Stale of New York. the defendant, with intent
to cause physical injury to another person. attempted to cause such injury to another person.
Cruz was charged with Attempted Assault in the Third Degree, in violation of PL 110/120.00(1 ),
in the Criminal Court of the City of New York City, New York.

On August 28, 2019, Eric Cruz was arrested by officers from the New York City, New York,
Police Department. Cruz forcibly took the victim's purse after an argument. When the victim
attempted to retrieve her purse, Cruz struck the victim with his closed fist on the right side of her
face multiple times. Officers observed bruising and redness. Cruz took the purse from the
             Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 11 of 14




Cruz, Eric
Oki No. 1:13CR00358-001
Page4

location and fled the scene. The victim's two (2) minor children were present during the incident.
Cruz was arrested later this day.

U.S. Probation Officer Recommendation:

~       The term of supervision should be

~       Revoked



                                                     I declare under penalty of perjury, that the
                                                     foregoing is true and correct to the best of
                                                     my knowledge.

Approved:                                            Respectfully submitted.



    #~"e,~/4-~
Mariano Marroquin, Supervi~-
                                               By    CIL-- ------
                                                     Celia Arrezola
United States Probation Officer                      United States Probation Officer
September 23. 2019                                   305226
•.   l
                        Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 12 of 14




               RE:      Eric Cruz
                        Dkt.No.: l:13C'ROll358-00I
                        Page 5

         THE COURT ORDERS:


         f ]   No Action

         [ ]   The Issuance of a Summons for a hearing to be held on _______                             al_-·-··--···--·-··
         f ]   The Issuance of a Warrant, and a bond of$_ ______ cash/surety \Ni th supervision as directed by
               the Probation Officer as a condition of said bond. Furthermore, that a revocation hearing be set
               to show cause why Probation/Supervised Release should not be revoked.
         [Xl   The Issuance of a Warrant, and no bond be set. Further, that a revocation hearing be set to show
               cause 1,,vhy Probation/Supervised Release should not be revoked.
         f ]   The Issuance of a Violator's Warrant and no bond be set and that a revocation hearing to shov,.,
               cause why supervision should not be revoked be held al the time of disposition of the charge in
               Criminal Docket _____ -·· _·-- ___     in U.S. District Court in the ______ -· ________ .... __________ _
               District of __________ . _____ .,                        Division.

         l I   Oth~r:




                                                                         T ~ ~ L h.-
                                                                          F~rn:111do Rodrigu.:z. Jr.
                                                                          l '11i1..:d S1a1.:s Di:-tri.:1 .ludg~




                                                                          September 25, 2019
                                                                                         Date
                                  Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 13 of 14


.\ti   H.:   tl<n fl llJ \ir~·,1 \\,iffJlll



                                                      UNITED STATES DISTRICT COURT
                                                                         for tile
                                                              Soutlil'rn District orTex,1s

                        lJnitcd States or /\111erica
                                              \".

                                                                                    Case :\o.       1: I J-CR-0358-0 I

                                  Eric Cruz
                                    D,:_/ellllam

                                                                ARREST\\ ARHANT

lo.
                                                                           copy
             YOU ARF. COi\li\'IANDF:n to am:-;t and hri111:c he!tJrL· al l11ited S1a11::; lllagistratc judge\\ ithoul u1111ecL·ssar: dda:

                                                                                        Eric Cruz
\\'ho is accused            or :in o!Tensc or \'iol11tio11 basl..'.d nn the ll)lim, i11g ducum..:11t     likd with the court:

                                                                                             Supcrst.:ding
                                  7 Su11L·rs1.xling !m!ktmcni      7   ln!"urn1atiu11    7                                             7 Complaint
                                                                                             lnforrnati1m
                                                                                                7 Violation :\utict: 7 Order t'f tht: ( ·ourt




Date:                 S-:p 25. 2019

                                 Brt}\rnsvilk. 1'1.?xa-;                                 hlnita N. Ponce. Dcpt11} Ckrk
                                                                                                  l'n,11,,l 11,1111t·   ,111J 111/t·



                                                                       !{ct urn

I his \\ arrarll \\ as n..:t:ci \ ed on             1da1t•;               . rn1d the Jk·rson wa:. arrested on            rdc11<•1




l>all":
                                                                                             .•lrrl'sting   r!{lker·s sig11a111n'
                                                                                                                                                     \
                                                                                                                                                      i


                                                                                                l'rim,:d 11w11.: and rifle
,,        -.
                               Case 1:19-mj-09227-UA Document 1 Filed 10/01/19 Page 14 of 14
     10/1/2019                                                       DC CM/ECF LIVE- US District Court-Texas Southern

       more than 500 grams, that is, approx. 2.28                                                  Fine waived.
       kilograms of Cocaine
       (2)

       Highest Offense Level (OP-ening).
       Felony

       Terminated Counts                                                                           DiSP-OSition
       Count 1: 21:846, 21:84l(a)(l), and
       21 :841 (b )(1 )(B): Conspiracy to possess with
       intent to distribute more than 500 grams of                                                 Dismissed on Govts ORAL motion.
       Cocaine
       (1)
      Ct. 1: Conspiracy to possess with intent to
      distribute more than 500 grams of cocaine;
                                                                                                   Dismissed on Government's Motion.
      21 USC 846, 841(a)(l) and 84l(b)(l)(B)
      (ls)
      Ct. 2: Possession with intent to distribute
      more than 500 grams, that is, approx. 1
      kilogram of cocaine; 21 USC 84l(a)(l) and                                                    Dismissed on Government's Motion.
      84l(b)(l)(B) and 18 USC 2
      (2s)

      Highest Offense Level (Terminated).
      Felony

      ComP-laints                                                                                  DisP-osition
      Knowingly and intentionally possess with
      intent to distribute approximately 2.28
      kilograms of cocaine and did conspire with
      persons known and unknown to knowingly
      and intentionally possess with intent to
      distribute approximately 2.28 kilograms of
      cocaine; 21 USC 841 & 846


      Assigned to: Judge Fernando Rodriguez, Jr

      Defendant GD
      Juan Antonio Rendon-Diaz                                                   represented by Juan Antonio Rendon-Diaz
       TERMINATED: 07/01/2014                                                                   40254-379
                                                                                                U.S. Penitentiary
                                                                                                PO BOX 150160
                                                                                                Atlanta, GA 30315
                                                                                                PROSE

                                                                                                   Anthony P Troiani
                                                                                                   611 E Washington St
                                                                                                   Brownsville, TX 78520
                                                                                                   956-541-4235
     https //ecf. txsd .uscourts.gov/cgi-bin/DktRpt.pl?4 77910337088-L_ 1_ 0-1                                                         3/33
